                                                          Case 2:19-cv-02009-APG-EJY Document 22 Filed 05/05/20 Page 1 of 2



                                                          1    Kent F. Larsen, Esq.
                                                               Nevada Bar No. 3463
                                                          2    Karl L. Nielson, Esq.
                                                               Nevada Bar No. 5082
                                                          3    SMITH LARSEN & WIXOM
                                                               1935 Village Center Circle
                                                          4    Las Vegas, Nevada 89134
                                                               Tel: (702) 252-5002
                                                          5    Fax: (702) 252-5006
                                                               Email: kfl@slwlaw.com
                                                          6
                                                                      kln@slwlaw.com
                                                          7
                                                               Attorneys for Defendant/Counter-
                                                               Claimant The Bank of New York
                                                          8    Mellon as Trustee for CWABS, Inc.
                                                               Asset Backed Certificates, Series 2005-4
                                                          9
                                                                                          UNITED STATES DISTRICT COURT
                                                          10
                                                                                                DISTRICT OF NEVADA
                                                          11
SMITH LARSEN & WIXOM




                                                               RAVI S. RAMANATHAN, as trustee of the          CASE NO. 2:19-cv-02009-APG-EJY
                                                          12   RAMANATHAN FAMILY TRUST,
                       HILLS CENTER BUSINESS PARK




                                                                             Plaintiff,
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                          14   v.
                              ATTORNEYS




                                                                                                              DEFENDANT THE BANK OF NEW
                                                          15   DEUTSCHE BANK NATIONAL COMPANY                 YORK MELLON AS TRUSTEE FOR
                                                               AS TRUSTEE UNDER THE POOLING AND               CWABS, INC. ASSET BACKED
                                                          16   SERVICING AGREEMENT DATED AS OF                CERTIFICATES, SERIES 2005-4’s
                                                               APRIL 1, 2004, SECURITIZATION ASSET            MOTION TO SUBSTITUTE
                                                          17   BACKED RECEIVABLES LLC TRUST 2004-             ATTORNEY WITHIN FIRM
                                                               NC-1 WITHOUT RECOURSE; THE BANK OF
                                                          18
                                                               NEW YORK MELLON AS TRUSTEE FOR
                                                          19
                                                               CWABS, INC. ASSET BACKED
                                                               CERTIFICATES, SERIES 2005-4; DOES I
                                                          20   through X, inclusive; and ROE BUSINESS
                                                               ENTITIES I through X, inclusive,
                                                          21
                                                                             Defendants.
                                                          22
                                                               THE BANK OF NEW YORK MELLON AS
                                                          23   TRUSTEE FOR CWABS, INC. ASSET
                                                               BACKED CERTIFICATES, SERIES 2005-4,
                                                          24
                                                                             Counterclaimant,
                                                          25
                                                               v.
                                                          26
                                                               RAVI S. RAMANATHAN, as trustee of the
                                                          27   RAMANATHAN FAMILY TRUST,
                                                          28                 Counterdefendant.


                                                                                                          1
                                                          Case 2:19-cv-02009-APG-EJY Document 22 Filed 05/05/20 Page 2 of 2



                                                          1           Defendant/Counterclaimant The Bank of New York Mellon, solely as Trustee for
                                                          2
                                                               CWABS, Inc. Asset Backed Certificates, Series 2005-4 (“BNY”), by and through its
                                                          3
                                                               undersigned counsel of record, hereby respectfully requests that the Court, all parties of record
                                                          4
                                                               and their respective counsel, please take notice that Christopher L. Benner, Esq., of the firm
                                                          5

                                                          6    Smith Larsen & Wixom is no longer associated with the above-captioned matter and should be

                                                          7    removed from all further notices. The Smith Larsen & Wixom attorney to be noticed for all
                                                          8
                                                               further filings and hearings is:
                                                          9
                                                                      Karl L. Nielson, Esq., Nevada Bar 5082
                                                          10
                                                                      Email: kln@slwlaw.com
                                                          11
SMITH LARSEN & WIXOM




                                                          12          Dated this 4th day of May, 2020
                       HILLS CENTER BUSINESS PARK




                                                                                                     SMITH LARSEN & WIXOM
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                          14
                              ATTORNEYS




                                                                                                     /s/ Karl L. Nielson
                                                          15                                         Kent F. Larsen, Esq.
                                                                                                     Nevada Bar No. 3463
                                                          16                                         Karl L. Nielson, Esq.
                                                          17
                                                                                                     Nevada Bar No. 5082
                                                                                                     1935 Village Center Circle
                                                          18                                         Las Vegas, Nevada 89134
                                                                                                     Attorneys for Defendant/Counterclaimant
                                                          19                                         The Bank of New York Mellon as Trustee for
                                                                                                     CWABS, Inc. Asset Backed
                                                          20                                         Certificates, Series 2005-4
                                                          21

                                                          22

                                                          23                                          IT IS SO ORDERED.

                                                          24

                                                          25
                                                                                                      ____________________________________
                                                          26                                          UNITED STATES MAGISTRATE JUDGE
                                                          27
                                                                                                      Dated: May 5, 2020
                                                          28



                                                                                                              2
